FORD, District Judge.
This petition is plainly brought for purposes of discovery; see Barron and Holtzoff, Vol. 2, § 671; Moore’s Federal Practice, 2d Ed., Vol. 4, pp. 1824, 1825; there will be ample time for this; furthermore, there is not any substantial degree of certainty that Drown, a Massachusetts resident, will ever be an adverse party as required by Rule 27(a) (1), Fed.Rules Civ. Proc. 28 U.S.C.A., and establish the proper venue. The real adverse party in these proceedings is the Commissioner of Patents, and patently this court has no jurisdiction of that official.
Petition denied and dismissed.